                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                 8:08CR473

      vs.
                                                            RELEASE ORDER
TODD CHARLES MATTHEWS,

                   Defendant.



      The defendant is released subject to the following:

      1)     The defendant shall appear at his revocation hearing scheduled for
             October 17, 2019 at 1:00 p.m. before the Honorable Laurie Smith
             Camp, in Courtroom 2, Roman L. Hruska Federal Courthouse, 111
             South 18th Plaza, Omaha, Nebraska.


      2)     The defendant shall comply with all terms and conditions of
             supervised release which were imposed at sentencing.



July 17, 2019.


                                              BY THE COURT:
                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
